Name: Commission Regulation (EC) No 1168/2002 of 28 June 2002 amending Regulation (EC) No 2533/2001 laying down detailed rules for the application in 2002 of the tariff quotas for beef and veal products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1168Commission Regulation (EC) No 1168/2002 of 28 June 2002 amending Regulation (EC) No 2533/2001 laying down detailed rules for the application in 2002 of the tariff quotas for beef and veal products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia Official Journal L 170 , 29/06/2002 P. 0053 - 0054Commission Regulation (EC) No 1168/2002of 28 June 2002amending Regulation (EC) No 2533/2001 laying down detailed rules for the application in 2002 of the tariff quotas for beef and veal products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia and the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(1), as last amended by Commission Regulation (EC) No 2487/2001(2), and in particular Articles 4(2) and 6 thereof,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(3), as last amended by Commission Regulation (EC) No 2345/2001(4), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 2248/2001 of 19 November 2001 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part and for applying the Interim Agreement between the European Community and the Republic of Croatia(5), and in particular Article 2 thereof,Whereas:(1) Article 4(2) of Commission Regulation (EC) No 2533/2001(6) provides for the Commission to revise the list of issuing authorities for certificates of authenticity under certain circumstances. That provision should be amended to harmonise it with other Regulations in force.(2) The Federal Republic of Yugoslavia has designated the body authorised to issue certificates of authenticity. As a result, Annex V to Regulation (EC) No 2533/2001 should be amended to include that body.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2533/2001 is amended as follows:1. Article 4(2) is replaced by the following: "2. The list in Annex V may be revised by the Commission where the requirement referred to in paragraph 1(a) is no longer met, where an issuing authority fails to fulfil one or more of the obligations incumbent on it or where a new issuing authority is designated."2. Annex V is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 1(2) shall apply from 31 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 240, 23.9.2000, p. 1.(2) OJ L 335, 19.12.2001, p. 9.(3) OJ L 160, 26.6.1999, p. 21.(4) OJ L 315, 1.12.2001, p. 29.(5) OJ L 304, 21.11.2001, p. 1.(6) OJ L 341, 22.12.2001, p. 19.ANNEX"ANNEX VIssuing authorities:- Republic of Croatia: "Euroinspekt", Zagreb, Croatia,- Bosnia and Herzegovina,- Former Yugoslav Republic of Macedonia,- Federal Republic of Yugoslavia: YU Institute for Meat Hygiene and Technology, Kacanskog 13, Belgrade, Yugoslavia."